Exhibit 10.1




GREEN PLAINS RENEWABLE ENERGY, INC.

2009 EQUITY INCENTIVE PLAN




ARTICLE I




EFFECTIVE DATE AND PURPOSE




1.1

Effective Date.  The Board has adopted the Plan on March 10, 2009, subject to
the approval of the stockholders of the Company within twelve (12) months of
such date.




1.2

Purpose of the Plan.  The Plan is designed to provide a means to attract,
motivate and retain eligible Participants and to further the growth and
financial success of the Company by aligning the interests of Participants
through the ownership of Shares and other incentives with the interests of the
Company’s stockholders.




ARTICLE II

DEFINITIONS




2.1

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:




2.2

“1934 Act” means the Securities Exchange Act of 1934, as amended.  Reference to
a specific section of the 1934 Act or regulation thereunder shall include such
section or regulation, any valid regulation promulgated under such section, and
any comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.




2.3

“Affiliate” means any Parent or Subsidiary.




2.4

“Award” means, individually or collectively, a grant under the Plan of
Nonqualified Stock Options, Incentive Stock Options, Restricted Stock,
Restricted Stock Units, Performance Shares, Performance Units, Stock-Based
Awards, or Stock Appreciation Rights.




2.5

“Award Agreement” means either (1) the written agreement setting forth the terms
and provisions applicable to each Award granted under the Plan or (2) a
statement issued by the Company to a Participant describing the terms and
provisions of such Award.  The terms of any Plan or guideline adopted by the
Board or the Committee and applicable to an Award shall be deemed incorporated
into and a part of the related Award Agreement.




2.6

“Board” or “Board of Directors” means the Board of Directors of the Company.




2.7

“Cause” means a Participant’s dishonesty, theft, embezzlement from the Company,
willful violation of any rules of the Company pertaining to the conduct of
Employees or the commission of a willful felonious act while an Employee, or
violation of any, agreement related to non-competing, non-solicitation of
employees or customers or confidentiality between the Company and the
Participant.




2.8

“Change in Control” shall be deemed to have occurred if, in a single transaction
or series of related transactions:  




(a)

any person (as such term is used in Section 13(d) and 14(d) of the 1934 Act), or
persons acting as a group, other than a trustee or fiduciary holding securities
under an employment benefit program, is or becomes a "beneficial owner" (as
defined in Rule 13-3 under the 1934 Act), directly or indirectly of securities
of the Company representing 51% or more of the combined voting power of the
Company; or





--------------------------------------------------------------------------------

(b)

there is a merger, consolidation, or other business combination transaction of
the Company with or into another corporation, entity or person, other than a
transaction in which the holders of at least a majority of the shares of voting
capital stock of the Company outstanding immediately prior to such transaction
continue to hold (either by shares remaining outstanding or by their being
converted into shares of voting capital stock of the surviving entity) a
majority of the total voting power represented by the shares of voting capital
stock of the Company (or surviving entity) outstanding immediately after such
transaction; or




(c)

during any period of two consecutive years, individuals who, at the beginning of
such period, constitute the Board together with any new director(s) (other than
a director designated by a person who shall have entered into an agreement with
Company to effect a transaction described in (a) or (b) above) whose election by
the Board or nomination for election by Company’s stockholders was approved by a
vote of at least two thirds of the directors then still in office who either
were directors at the beginning of the two year period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or




(d)

all or substantially all of the Company's assets are sold.




2.9

“Code” means the Internal Revenue Code of 1986, as amended from time to time.  




2.10

“Committee” means the Compensation Committee of the Board.




2.11

“Company” means Green Plains Renewable Energy, Inc., an Iowa corporation, or any
successor thereto.




2.12

“Consultant” means a consultant or other independent advisor who is under a
written contract with the Company (or any Affiliate) to provide consulting or
advisory services for the Company (or any Affiliate) and whose securities issued
pursuant to the Plan could be registered on Form S-8.




2.13

“Disability” means a permanent and total disability that qualifies a Participant
for disability benefits under the Social Security Act; provided, however, that
with respect to Restricted Stock Units, “Disability” means “disability” within
the meaning of section 409A of the Code.




2.14

“Eligible Director” means a Board member who is not, at the time of
determination, an Employee.




2.15

“Employee” means any employee of the Company or any of its Subsidiaries, whether
such employee is so employed at the time the Plan is adopted or becomes so
employed subsequent to the adoption of the Plan.




2.16

“Exercise Price” means the price at which a Share may be purchased by a
Participant pursuant to the exercise of an Option or Stock Appreciation Right.




2.17

“Fair Market Value” means, as of any given date, (i) if the Shares are readily
tradable on an established securities market, the closing price on the date at
issue, or if there is no closing price on such date, the closing price on the
last preceding day for which there was a closing price; (ii) if the Shares are
not readily tradable on an established securities market, a value determined by
the reasonable application of a reasonable valuation method as determined by the
Committee in accordance with Section 409A of the Code.




2.18

“Fiscal Year” means the fiscal year of the Company.




2.19

“Grant Date” means, with respect to an Award, the date such Award is granted to
a Participant.




2.20

“Incentive Stock Option” means an Option to purchase Shares which is designated
as an Incentive Stock Option and is intended to meet the requirements of section
422 of the Code.





2




--------------------------------------------------------------------------------

2.21

“Nonqualified Stock Option” means an Option to purchase Shares which is not an
Incentive Stock Option.




2.22

“Option” means an Incentive Stock Option or a Nonqualified Stock Option.




2.23

“Parent” means any corporation (other than the Company) in an unbroken chain of
corporations ending with the Company, provided that each corporation in the
unbroken chain (other than the Company) owns, at the time of determination,
stock possessing 50% or more of the total combined voting power of all classes
of stock in one of the other corporations in such chain.




2.24

“Participant” means an Employee. Eligible Director, or Consultant who has an
outstanding Award under the Plan.




2.25

“Performance Goals” shall mean any or all of the following:  revenue; operating
income (before or after taxes); pre- or after-tax income (before or after
allocation of corporate overhead and bonus); net income (before or after taxes);
earnings (including earnings before taxes; earnings before interest and taxes or
earnings before interest, taxes, depreciation, and amortization); earnings per
share; economic value-added models or equivalent metrics; cash flow or cash flow
per share (before or after dividends); stock price; total shareholder return;
market share; regulatory achievements; implementation, completion or attainment
of measurable objectives with respect to research, development, products, or
projects, production volume levels; reductions in costs; improvement in or
attainment of expense levels or working capital levels; operating margins, gross
margins, or cash margin; year-end cash; debt reductions; return on equity;
return on assets or net assets; return on capital (including return on total
capital or return on invested capital); cash flow return on investment;
efficiency ratio (non-interest expense, divided by total revenue); asset
management; asset quality; asset growth or budget achievement.  Performance
Goals need not be the same with respect to all Participants and may be
established separately for the Company as a whole or for its various groups,
divisions, subsidiaries, may be set in terms of growth over a the same measure
for a prior period of time, and may be based on performance in comparison to
performance by unrelated businesses specified by the Committee.  The Committee
may also exclude charges related to an event or occurrence which the Committee
determines should appropriately be excluded, including (a) restructurings,
discontinued operations, extraordinary items, and other unusual or non-recurring
charges, (b) an event either not directly related to the operations of the
Company or not within the reasonable control of the Company’s management, or (c)
the cumulative effects of tax or accounting changes in accordance with U.S.
generally accepted accounting principles.  Such performance goals shall be set
by the Committee within the time period prescribed by, and shall otherwise
comply with the requirements of, Section 162(m) of the Code, and the regulations
thereunder.  




2.26

“Performance Period” means the time period during which the performance
objectives must be met.  




2.27

“Performance Share” means an Award granted to a Participant, as described in
Article IX herein.




2.28

“Performance Unit” means an Award granted to a Participant, as described in
Article IX herein.




2.29

“Period of Restriction” means the period during which Restricted Stock awarded
hereunder is subject to a substantial risk of forfeiture.  As provided in
Article VII, such restrictions may be based on the passage of time, the
achievement of target levels of performance or the occurrence of other events as
determined by the Committee.




2.30

“Plan” means the Green Plains Renewable Energy, Inc. 2009 Equity Incentive Plan,
as set forth in this instrument and as hereafter amended from time to time.




2.31

“Prior Plan” shall mean the Green Plains Renewable Energy, Inc. 2007 Equity
Incentive Plan.




2.32

“Restricted Stock” means an Award granted to a Participant pursuant to Article
VII.




2.33

“Restricted Stock Unit” means an Award granted to a Participant, as described in
Article VII herein.





3




--------------------------------------------------------------------------------

2.34

“Retirement” means a Termination of Service after the Participant attains age 60
and completes 10 years of continuous service, measured from the most recent date
of hire.




2.35

“Section 16 Person” means a person who, with respect to the Shares, is subject
to Section 16 of the 1934 Act, as determined by the Board.




2.36

“Shares” means the shares of common stock, $0.001 par value, of the Company.




2.37

“Stock Appreciation Right” means an Award granted to a Participant pursuant to
Section 8.




2.38

“Subsidiary” means any corporation, partnership, joint venture, limited
liability company, or other entity (other than the Company) in an unbroken chain
of entities beginning with the Company if, at the time of the granting of an
Award, each of the entities other than the last entity in the unbroken chain
owns more than fifty percent (50%) of the total combined voting power in one of
the other entities in such chain.




2.39

"Substitute Awards” shall mean Awards granted or Shares issued by the Company in
assumption of, or in substitution or exchange for, awards previously granted, or
the right or obligation to make future awards, in each case by a company
acquired by the Company or any Subsidiary or with which the Company or any
Subsidiary combines.




2.40

“Termination of Service” means a cessation of the employee-employer relationship
between a Participant and the Company or a Subsidiary for any reason but
excluding any such cessation where there is a simultaneous reengagement of the
person by the Company or a Subsidiary.




ARTICLE III

ELIGIBILITY




3.1

Participants.  Awards may be granted in the discretion of the Committee to
Employees, Eligible Directors, and Consultants.




3.2

Non-Uniformity.  Awards granted hereunder need not be uniform among eligible
Participants and may reflect distinctions based on title, compensation,
responsibility or any other factor the Committee deems appropriate.




ARTICLE IV

ADMINISTRATION




4.1

The Committee. The Plan will be administered by the Committee, which, to the
extent deemed necessary or appropriate by the Board, will consist of two or more
persons who satisfy the requirements for a “non-employee director” under Rule
16b-3 promulgated under the 1934 Act and/or the requirements for an “outside
director” under section 162(m) of the Code. The members of the Committee shall
be appointed from time to time by, and shall serve at the pleasure of, the Board
of Directors.  In the absence of such appointment, the Board of Directors shall
serve as the Committee and shall have all of the responsibilities, duties, and
authority of the Committee set forth herein.  





4




--------------------------------------------------------------------------------

4.2

Authority of the Committee.  The Committee shall have the exclusive authority to
administer and construe the Plan in accordance with its provisions.  The
Committee’s authority shall include, without limitation, the power to (a)
determine persons eligible for Awards (other than discretionary Awards to
members of the Committee, which must be authorized and approved by a
disinterested majority of the Board), (b) prescribe the terms and conditions of
the Awards, (c) interpret the Plan and the Awards, (d) adopt rules for the
administration, interpretation and application of the Plan as are consistent
therewith, and (e) interpret, amend or revoke any such rules.  With respect to
any Award that is intended to qualify as “performance-based compensation” within
the meaning of section 162(m) of the Code, the Committee shall have no
discretion to increase the amount of compensation that otherwise would be due
upon attainment of a Performance Goal, although the Committee may have
discretion to deny an Award or to adjust downward the compensation payable
pursuant to an Award, as the Committee determines in its sole judgment.  




4.3

Exchange/Pricing.  




(a)

The Committee shall have the authority to effect, at any time and from time to
time, with the consent of the affected holders, the cancellation of any or all
outstanding Options or Stock Appreciation Rights and to grant in exchange one or
more of the following:  (i) new Options or Stock Appreciation Rights covering
the same or a different number of Shares but with an Exercise Price not less
than the Fair Market Value on the new grant date or (ii) cash or Shares whether
vested or unvested, equal in value to the value of the cancelled Options or
Stock Appreciation Rights.




(b)

The Committee shall also have the authority, exercisable at any time and from
time to time, with or, if the affected holder is not a Section 16 Person, then
without, the consent of the affected holders, to reduce the Exercise Price of
one or more outstanding Options or Stock Appreciation Rights to a price not less
than the then current Fair Market Value or issue new Options or Stock
Appreciation Rights with a lower Exercise Price in immediate cancellation of
outstanding Options or Stock Appreciation Rights with a higher Exercise Price.




4.4

Delegation by the Committee.  The Committee, in its sole discretion and on such
terms and conditions as it may provide, may delegate all or any part of its
authority and powers under the Plan to one or more officers of the Company;
provided, however, that the Committee may not delegate its authority and powers
in any way which would jeopardize the Plan’s qualification under Rule 16b-3 and
may not delegate its authority and powers with respect to any Award that is
intended to qualify as performance-based compensation.




4.5

Factors to Consider for Granting Awards.  In making the determination as to the
persons to whom an Award shall be granted, the Committee or any delegate may
take into account such individual’s salary and tenure, duties and
responsibilities, their present and potential contributions to the success of
the Company, the recommendation of supervisors, and such other factors as the
Committee or any delegate may deem important in connection with accomplishing
the purposes of the Plan.




4.6

Decisions Binding.  All determinations and decisions made by the Committee and
any of its delegates pursuant to Section 4.3 shall be final, conclusive, and
binding on all persons, and shall be given the maximum deference permitted by
law.




ARTICLE V

SHARES SUBJECT TO THE PLAN




5.1

Number of Shares.  Subject to adjustment as provided in Section 5.4, the total
number of Shares available for grant under the Plan shall not exceed 1,000,000
Shares, plus any shares remaining available for grant under the Prior Plan on
the effective date of the Plan.  Shares granted under the Plan may be either
authorized but unissued Shares or treasury Shares, or any combination thereof.  





5




--------------------------------------------------------------------------------

5.2




(a)

Lapsed Awards.  Unless determined otherwise by the Committee, Shares related to
Awards that are forfeited, terminated or expire unexercised, shall be available
for grant under the Plan. Shares that are tendered by a Participant to the
Company in connection with the exercise of an Award, withheld from issuance in
connection with a Participant’s payment of tax withholding liability, settled in
cash in lieu of Shares, or settled in such other manner so that a portion or all
of the Shares included in an Award are not issued to a Participant shall be
available for grant under the Plan.  Shares related to awards granted under the
Prior Plan that are forfeited, terminated or expire unexercised, shall also be
available for grant under the Plan.  Shares that are tendered by a Participant
to the Company in connection with the exercise of an award granted under the
Prior Plan, withheld from issuance in connection with a Participant’s payment of
tax withholding liability, settled in cash in lieu of Shares, or settled in such
other manner so that a portion or all of the Shares included in an award granted
under the Prior Plan are not issued to a Participant shall also be available for
grant under the Plan.




(b)

Substitute Awards.  Substitute Awards shall not reduce the Shares authorized for
grant under the Plan or authorized for grant to a Participant in any calendar
year.  Additionally, in the event that a company acquired by the Company or any
Subsidiary or with which the Company or any Subsidiary combines has shares
available under a pre-existing plan approved by shareholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) may be used for Awards under the Plan and shall not reduce the
Shares authorized for grant under the Plan; provided that Awards using such
available shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were not Employees or
Directors prior to such acquisition or combination.




5.3

Limitations on Grants to Individual Participants.  Subject to adjustment as
provided in Section 5.4, no Participant may be granted (i) Options or Stock
Appreciation Rights during any Fiscal Year with respect to more than 500,000
Shares or (ii) Shares of Restricted Stock, Restricted Stock Units, Performance
Shares and/or other Stock-Based Awards in any Fiscal Year that are intended to
comply with the performance-based exception under Code Section 162(m) and are
denominated in Shares with respect to more than 500,000 Shares (the
“Limitations”).  In addition to the foregoing, the maximum dollar value that may
be earned by any Participant in any 12-month period with respect to Performance
Units that are intended to comply with the performance-based exception under
Code Section 162(m) and are denominated in cash is $5,000,000.  If an Award is
cancelled, the cancelled Award shall continue to be counted toward the
applicable Limitations.  




5.4

Adjustments in Awards and Authorized Shares.  In the event of any merger,
reorganization, consolidation, recapitalization, stock dividend, stock split,
reverse stock split, spin-off, separation, liquidation, combination, or other
similar transaction or change in the corporate structure of the Company
affecting the Shares or the value thereof, the Committee shall adjust the number
and class of Shares which may be delivered under the Plan, the number, class and
price of Shares subject to outstanding Awards, and the numerical limits of
Sections 5.1 and 5.3 in such manner as the Committee shall determine to be
advisable or appropriate, taking into consideration the accounting and tax
consequences, to prevent the dilution or diminution of such Awards.  Any such
numerical limitations shall be subject to adjustment under this Section only to
the extent such adjustment will not affect the status of any Award intended to
qualify as “performance-based compensation” under section 162(m) of the Code or
the ability to grant or the qualification of Incentive Stock Options under the
Plan.  The determination of the Committee as to the foregoing adjustments, if
any, shall be conclusive and binding on all Participants.





6




--------------------------------------------------------------------------------

5.5

Restrictions on Share Transferability.  Except as otherwise provided by the
Committee or the Board, as the case may be, Awards granted under the Plan shall
be non-transferable, and its terms shall state that it is non-transferable and
that, during the lifetime of the Participant, shall be exercisable only by the
Participant; notwithstanding the foregoing, Awards shall be transferable by will
or the laws of descent and distribution.  Notwithstanding the foregoing, the
Committee may, in its discretion, permit a Participant to transfer all or a
portion of his or her awards to members of his or her immediate family, to
trusts established for the benefit of members of his or her immediate family, or
to family limited partnerships in which the Participant and immediate family
members are the only partners, provided that the Participant may receive no
consideration for such transfers, and that such transferred award shall be
subject to all of the terms and conditions of the Plan and the Award Agreement
relating to the transferred award.  The Committee may impose such restrictions
on any Award of Shares or Shares acquired pursuant to the exercise of an Award
as it may deem advisable or appropriate, including, but not limited to,
restrictions related to applicable Federal securities laws, the requirements of
any national securities exchange or system upon which Shares are then listed or
traded, and any blue sky or state securities laws.




ARTICLE VI

STOCK OPTIONS




6.1

Grant of Options.  Subject to the terms and provisions of the Plan, Options may
be granted to Participants at any time and from time to time as determined by
the Committee.  Subject to Section 5.3, the Committee shall determine the number
of Shares subject to each Option.  The Committee may grant Incentive Stock
Options, Nonqualified Stock Options, or any combination thereof.  No more than
1,000,000 Shares may be issued as Incentive Stock Options under the Plan.  




6.2

Award Agreement.  Each Option shall be evidenced by an Award Agreement that
shall specify the Exercise Price, the expiration date of the Option, the number
of Shares to which the Option pertains, any conditions to exercise of the Option
and such other terms and conditions as the Committee shall determine.  The Award
Agreement shall also specify whether the Option is intended to be an Incentive
Stock Option or a Nonqualified Stock Option.




6.3

Exercise Price.  Subject to the provisions of this Section 6.3, the Exercise
Price for each Option shall be determined by the Committee and shall be provided
in each Award Agreement.




(a)

Nonqualified Stock Options.  In the case of a Nonqualified Stock Option, the
Exercise Price shall not be less than one hundred percent (100%) of the Fair
Market Value of a Share on the Grant Date; provided, however, in no case shall
the Exercise Price be less than the par value of such Share.




(b)

Incentive Stock Options.  In the case of an Incentive Stock Option, the Exercise
Price shall be not less than one hundred percent (100%) of the Fair Market Value
of a Share on the Grant Date; or one hundred ten percent (110%) of the Fair
Market Value of a Share if the Participant (together with persons whose stock
ownership is attributed to the Participant pursuant to section 424(d) of the
Code) owns on the Grant Date stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or any of its
Subsidiaries; provided, however, in no case shall the Exercise Price be less
than the par value of such Share.




(c)

Substitute Options.  Notwithstanding the provisions of Sections 6.3(a) and
6.3(b), in the event that the Company consummates a transaction described in
section 424(a) of the Code, persons who become Participants on account of such
transaction may be granted Options in substitution for options granted by such
former employer or recipient of services.  If such substitute Options are
granted, the Committee, consistent with section 424(a) of the Code, may
determine that such substitute Options shall have an exercise price less than
one hundred (100%) of the Fair Market Value of the Shares on the Grant Date.





7




--------------------------------------------------------------------------------

6.4

Expiration of Options.




(a)

Expiration Dates.  Except as provided in Section 6.7(c) regarding Incentive
Stock Options, each Option shall terminate upon the earliest to occur of the
following events:




(i)

The date(s) for termination of the Option set forth in the Award Agreement;




(ii)

The date determined under Section 6.8 regarding Termination of Service; or




(iii)

The expiration of ten (10) years from the Grant Date.




(b)

Committee Discretion.  Subject to the limits of Section 6.4(a), the Committee
shall provide in each Award Agreement when each Option expires and becomes
unexercisable.




6.5

Exercisability of Options.  Options granted under the Plan shall be exercisable
at such times and be subject to such restrictions and conditions as the
Committee shall determine.  After an Option is granted, the Committee may
accelerate or waive any condition constituting a substantial risk of forfeiture
applicable to the Option.  The Committee may not, after an Option is granted,
extend the maximum term of the Option.




6.6

Payment.  Options shall be exercised by a Participant’s delivery of a written
notice of exercise to the Secretary of the Company (or its designee), setting
forth the number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares.




6.7

Upon the exercise of an Option, the Exercise Price shall be payable to the
Company in full in cash or its equivalent. The Committee may also permit
exercise (a) by tendering previously acquired Shares (either actually or by
attestation) having an aggregate Fair Market Value at the time of exercise equal
to the total Exercise Price, or (b) by any other means which the Committee
determines to provide legal consideration for the Shares, and to be consistent
with the purposes of the Plan.




6.8

As soon as practicable after receipt of a written notification of exercise and
full payment for the Shares purchased, the Company shall deliver to the
Participant, Share certificates representing such Shares.  Until the issuance of
the stock certificates, no right to vote or receive dividends or any other
rights as a shareholder shall exist with respect to the Shares as to which the
Option has been exercised.  No adjustment will be made for a dividend or other
rights for which a record date is established prior to the date the certificates
are issued.




6.9

Certain Additional Provisions for Incentive Stock Options.




(a)

Exercisability.  The aggregate Fair Market Value (determined on the Grant
Date(s)) of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by any Participant during any calendar year
(under all plans of the Company and its Subsidiaries) shall not exceed $100,000.




(b)

Company and Subsidiaries Only.  Incentive Stock Options may be granted only to
Participants who are employees of the Company or a subsidiary corporation
(within the meaning of section 424(f) of the Code) on the Grant Date.




(c)

Expiration.  No Incentive Stock Option may be exercised after the expiration of
ten (10) years from the Grant Date; provided, however, that if the Option is
granted to an employee who, together with persons whose stock ownership is
attributed to the employee pursuant to section 424(d) of the Code, owns stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or any of its Subsidiaries, the Option may not be exercised
after the expiration of five (5) years from the Grant Date.





8




--------------------------------------------------------------------------------

6.10

Termination of Service.




(a)

Termination for Cause.  Unless otherwise specifically provided in the Award
Agreement, an Option may not be exercised after a Participant’s Termination of
Service by the Company or a Subsidiary for Cause.




(b)

Termination Due To Death.  Unless otherwise specifically provided in the Award
Agreement, an Option may not be exercised more than one (1) year after a
Participant’s Termination of Service due to death, but in no event after the
expiration of the term of the Option.




(c)

Termination Due to Disability.  Unless otherwise specifically provided in the
Award Agreement, an Incentive Stock Option may not be exercised more than one
year from the date of Termination of Service due to Disability, and a
Nonqualified Stock Option may not be exercised more than 36 months from the date
of Termination of Service due to Disability, but in no event after the
expiration of the term of the Option.




(d)

Termination Due to Retirement.  Unless otherwise specifically provided in the
Award Agreement, an Incentive Stock Option may not be exercised more than three
months after a Termination of Service due to Retirement, and a Nonqualified
Stock Option may not be exercised more than 36 months from the date of
Termination of Service due to Retirement, but in no event after the expiration
of the term of the Option.




(e)

Other Voluntary Terminations.  Unless otherwise specifically provided in the
Award Agreement, an Option may not be exercised after the date of Termination of
Service due to voluntary termination other than for Retirement.




(f)

Termination For Other Reasons.  Unless otherwise specifically provided in the
Award Agreement, an Option may not be exercised more than three months after a
Participant’s Termination of Service for any reason other than described in
Section 6.8(a) through 6.8(e), but in no event after the expiration of the term
of the Option.




(g)

Leave of Absence.  The Committee may make such provision as it deems appropriate
with respect to Participants on a leave of absence.  




ARTICLE VII

RESTRICTED STOCK AND RESTRICTED STOCK UNITS




7.1

Grant of Restricted Stock/Units.  Subject to the terms and provisions of the
Plan, the Committee, at any time and from time to time, may grant Shares of
Restricted Stock and/or Restricted Stock Units to Participants in such amounts
as the Committee shall determine.  Subject to Section 5.3, the Committee shall
determine the number of Shares to be granted to each Participant.  Restricted
Stock Units shall be similar to Restricted Stock except that no Shares are
actually awarded to the Participant on the date of grant.  




7.2

Restricted Stock Agreement.  Each Award of Restricted Stock and/or Restricted
Stock Units shall be evidenced by an Award Agreement that shall specify the
Period of Restriction, the number of Shares of Restricted Stock (or the number
of Restricted Stock Units) granted, and such other terms and conditions as the
Committee shall determine.




7.3

Transferability.  Except as otherwise determined by the Committee and set forth
in the Award Agreement, Shares of Restricted Stock and/or Restricted Stock Units
may not be sold, transferred, gifted, bequeathed, pledged, assigned, or
otherwise alienated or hypothecated, voluntarily or involuntarily, until the end
of the applicable Period of Restriction.





9




--------------------------------------------------------------------------------

7.4

Other Restrictions.  The Committee may impose such other restrictions on Shares
of Restricted Stock or Restricted Stock Units as it may deem advisable or
appropriate in accordance with this Section 7.4.




(a)

General Restrictions.  The Committee may set restrictions based upon (a) the
achievement of specific Performance Goals, (b) other performance objectives
(Company-wide, divisional or individual), (b) applicable Federal or state
securities laws, (c) time-based restrictions, or (d) any other basis determined
by the Committee.




(b)

Section 162(m) Performance Restrictions.  For purposes of qualifying grants of
Restricted Stock or Restricted Stock Units as “performance-based compensation”
under Section 162(m) of the Code, the Committee, in its sole discretion, may set
restrictions based upon the achievement of Performance Goals.  The Performance
Goals shall be set by the Committee on or before the latest date permissible to
enable the Restricted Stock or Restricted Stock Units to qualify as
“performance-based compensation” under section 162(m) of the Code. In granting
Restricted Stock or Restricted Stock Units that are intended to qualify under
section 162(m) of the Code, the Committee shall follow any procedures determined
by it in its sole discretion from time to time to be necessary, advisable or
appropriate to ensure qualification of the Restricted Stock under section 162(m)
of the Code.




(c)

Legend on Certificates.  The Committee may legend the certificates representing
Restricted Stock to give appropriate notice of such restrictions.  For example,
the Committee may determine that some or all certificates representing Shares of
Restricted Stock shall bear the following legend:




“THE SALE OR OTHER TRANSFER OF THE SHARES OF STOCK REPRESENTED BY THIS
CERTIFICATE, WHETHER VOLUNTARY, INVOLUNTARY, OR BY OPERATION OF LAW, IS SUBJECT
TO CERTAIN RESTRICTIONS ON TRANSFER AS SET FORTH IN THE GREEN PLAINS RENEWABLE
ENERGY, INC. 2009 EQUITY INCENTIVE PLAN, AND IN A RESTRICTED STOCK AGREEMENT.  A
COPY OF THE PLAN AND SUCH RESTRICTED STOCK AGREEMENT MAY BE OBTAINED FROM THE
SECRETARY OF THE COMPANY.”




(d)

Retention of Certificates.  To the extent deemed appropriate by the Committee,
the Company may retain the certificates representing Shares of Restricted Stock
in the Company’s possession until such time as all conditions and restrictions
applicable to such Shares have been satisfied or lapse.




7.5

Removal of Restrictions.  With respect to Awards of Restricted Stock, the
Committee may accelerate the time at which any restrictions shall lapse and
remove any restrictions.  With respect to Awards of Restricted Stock Units, the
Committee may accelerate or waive any condition constituting a substantial risk
of forfeiture applicable to the Restricted Stock Units.  However, in no event
may the restrictions on Shares granted to a Section 16 Person lapse until at
least six months after the grant date (or such shorter period as may be
permissible while maintaining compliance with Rule 16b-3). After the end of the
Period of Restriction, the Participant shall be entitled to have any legend or
legends under Section 7.4(c) removed from his or her Share certificate, and the
Shares shall be freely transferable by the Participant, subject to any other
restrictions on transfer which may apply to such Shares.  Restricted Stock Units
shall be paid in cash, Shares, or a combination of cash and Shares as the
Committee, in its sole discretion, shall determine, as set forth in the Award
Agreement.




7.6

Voting Rights. Except as otherwise determined by the Committee and set forth in
the Award Agreement, Participants holding Shares of Restricted Stock granted
hereunder shall have voting rights during the Period of Restriction.  A
Participant shall have no voting rights with respect to any Restricted Stock
Units granted hereunder.





10




--------------------------------------------------------------------------------

7.7

Dividends and Other Distributions. Except as otherwise determined by the
Committee and set forth in the Award Agreement, Participants holding Shares of
Restricted Stock or Restricted Stock Units shall be entitled to receive all
dividends and other distributions paid with respect to the underlying Shares or
dividend equivalents during the Period of Restriction.  If any such dividends or
dividend equivalents with respect to Restricted Stock are paid in Shares, such
Shares shall be subject to the same restrictions on transferability and
forfeitability as the Shares of Restricted Stock with respect to which they were
paid.  




7.8

Return of Restricted Stock to Company.  On the date set forth in the applicable
Award Agreement, the Restricted Stock for which restrictions have not lapsed
shall revert to the Company and thereafter shall be available for grant under
the Plan.  




7.9

Section 83(b) Election.  The Committee may provide in an Award Agreement that
the Award of Restricted Stock is conditioned upon the Participant making or
refraining from making an election with respect to the Award under section 83(b)
of the Code. If a Participant makes an election pursuant to section 83(b) of the
Code concerning a Restricted Stock Award, the Participant shall be required to
promptly file a copy of such election with the Company.




ARTICLE VIII

STOCK APPRECIATION RIGHTS




8.1

Grant of Stock Appreciation Rights.  Subject to the terms and provisions of the
Plan, if Shares are traded on an established securities market, Stock
Appreciation Rights may be granted to Participants at any time and from time to
time as determined by the Committee.  Subject to Section 5.3, the Committee
shall determine the number of Shares subject to each Stock Appreciation Right.




8.2

Award Agreement.  Each Stock Appreciation Right shall be evidenced by an Award
Agreement that shall specify the Exercise Price, the expiration date of the
Stock Appreciation Right, the number of Shares to which the Stock Appreciation
Right pertains, any conditions to exercise of the Stock Appreciation Right and
such other terms and conditions as the Committee shall determine.  




8.3

Exercise Price.  The Exercise Price for each Stock Appreciation Right shall be
determined by the Committee and shall be provided in each Award Agreement;
provided, however, the Exercise Price for each Stock Appreciation Right may not
be less than one hundred percent (100%) of the Fair Market Value of a Share on
the Grant Date.  




8.4

Expiration of Stock Appreciation Rights.




(a)

Expiration Dates.  Each Stock Appreciation Right shall terminate upon the
earliest to occur of the following events:




(i)

The date(s) for termination of the Stock Appreciation Right set forth in the
Award Agreement;




(ii)

The date determined under Section 8.7 regarding Termination of Service; or




(iii)

The expiration of ten (10) years from the Grant Date.




(b)

Committee Discretion.  Subject to the limits of Section 8.4(a), the Committee
shall provide in each Award Agreement when each Stock Appreciation Right expires
and becomes unexercisable.  The Committee may not, after an Stock Appreciation
Right is granted, extend the maximum term of the Stock Appreciation Right.





11




--------------------------------------------------------------------------------

8.5

Exercisability of Stock Appreciation Rights.  Stock Appreciation Rights granted
under the Plan shall be exercisable at such times and be subject to such
restrictions and conditions as the Committee shall determine.  After a Stock
Appreciation Right is granted, the Committee may accelerate or waive any
restrictions constituting a substantial risk of forfeiture on the exercisability
of the Stock Appreciation Right.  




8.6

Payment of Stock Appreciation.  Upon the exercise of a Stock Appreciation Right,
a Participant shall be entitled to receive payment from the Company in an amount
determined by multiplying:




(a)

The difference between the Fair Market Value of a Share on the date of exercise
over the Exercise Price; by




(b)

The number of Shares with respect to which the Stock Appreciation Right is
exercised. Such payment shall be in Shares of equivalent value or in cash or
cash equivalent, as specified in the Award Agreement.




8.7

Termination of Service.




(a)

Termination for Cause.  Unless otherwise specifically provided in the Award
Agreement, a Stock Appreciation Right may not be exercised after a Participant’s
Termination of Service by the Company or a Subsidiary for Cause.




(b)

Termination Due To Death, Disability, or Retirement.  Unless otherwise
specifically provided in the Award Agreement, a Stock Appreciation Right may not
be exercised more than one (1) year after a Participant’s Termination of Service
due to death or more than three (3) years after a Participant’s Termination of
Service due to  Disability or Retirement.




(c)

Other Voluntary Terminations.  Unless otherwise specifically provided in the
Award Agreement, a Stock Appreciation Right may not be exercised after a
Participant’s voluntary Termination of Service for any reason other than
Retirement.




(d)

Termination For Other Reasons.  Unless otherwise specifically provided in the
Award Agreement, an Stock Appreciation Right may not be exercised more than
ninety (90) days after a Participant’s Termination of Service for any reason
other than described in Section 8.7(a) through  8.7(c).




8.8

Voting Rights. Participants holding Stock Appreciation Rights granted hereunder
shall have no voting rights.




ARTICLE IX

PERFORMANCE UNITS/PERFORMANCE SHARES




9.1

Grant of Performance Units/Shares.  Subject to the terms of the Plan,
Performance Units and/or Performance Shares may be granted to Participants in
such amounts and upon such terms, and at any time and from time to time, as
shall be determined by the Committee.  Subject to Section 5.3, the Committee
shall have complete discretion in determining the number of Performance Units
and Performance Shares granted to any Participant.




9.2

Value of Performance Units/Shares.  Each Performance Unit shall have an initial
value that is established by the Committee at the time of grant. Each
Performance Share shall have an initial value equal to the Fair Market Value of
a Share on the date of grant. The Committee shall set performance goals or
Performance Measures in its discretion which, depending on the extent to which
they are met, will determine the number and/or value of Performance Units/Shares
that will be paid out to the Participant.





12




--------------------------------------------------------------------------------

9.3

Performance Objectives and Other Terms.  The Committee shall set Performance
Goals in its sole discretion which, depending on the extent to which they are
met, will determine the number or value of Performance Units or Performance
Shares, or both, that will be paid out to the Participants.  The time period
during which the Performance Goals must be met shall be called the “Performance
Period”.  Performance Periods of Awards granted to Section 16 Persons shall, in
all cases, exceed six (6) months in length (or such shorter period as may be
permissible while maintaining compliance with Rule 16b-3).  Each Award of
Performance Units or Performance Shares shall be evidenced by an Award Agreement
that shall specify the Performance Period, and such other terms and conditions
as the Committee, in its sole discretion, shall determine.




9.4

Earning of Performance Units/Shares.  Subject to the terms of this Plan, after
the applicable Performance Period has ended, the holder of Performance
Units/Shares shall be entitled to receive payout on the number and value of
Performance Units/Shares earned by the Participant over the Performance Period,
to be determined as a function of the extent to which the corresponding
performance goals or Performance Measures have been achieved.




9.5

Form and Timing of Payment of Performance Units/Shares.  Payment of earned
Performance Units/Shares shall be as determined by the Committee and as
evidenced in the Award Agreement. Subject to the terms of the Plan the
Committee, in its sole discretion, may pay earned Performance Units/Shares in
the form of cash or in Shares (or in a combination thereof) equal to the value
of the earned Performance Units/Shares at the close of the applicable
Performance Period. Any Shares may be granted subject to any restrictions deemed
appropriate by the Committee. The determination of the Committee with respect to
the form of payout of such Awards shall be set forth in the Award Agreement
pertaining to the grant of the Award.  Awards shall be paid no later than the
last date permitted in order for the payment to be exempted from the definition
of deferred compensation under section 409A of the Code.




9.6

Dividends and Other Distributions.  At the discretion of the Committee,
Participants holding Performance Units/Shares may be entitled to receive
dividend equivalents with respect to dividends declared with respect to the
Shares. Such dividends may be subject to the accrual, forfeiture, or payout
restrictions as determined by the Committee in its sole discretion.  




9.7

Termination of Employment/Service Relationship.  In the event of a Participant’s
Termination of Service, all Performance Units/Shares shall be forfeited by the
Participant unless determined otherwise by the Committee, as set forth in the
Participant’s Award Agreement. Any such provisions shall be determined in the
sole discretion of the Committee, shall be included in the Award Agreement
entered into with each Participant, need not be uniform among all Performance
Units/Shares issued pursuant to the Plan, and may reflect distinctions based on
the reasons for termination.




ARTICLE X

STOCK-BASED AWARDS




10.1

Stock-Based Awards.  The Committee may grant other types of equity-based or
equity-related Awards (including the grant or offer for sale of unrestricted
Shares) in such amounts and subject to such terms and conditions, as the
Committee shall determine. Subject to Section 5.3, the Committee shall have
complete discretion in determining the amount of Stock-Based Awards granted to
any Participant.  Stock-Based Awards shall be available as a form of payment of
other Awards granted under the Plan and other earned cash-based incentive
compensation.  




ARTICLE XI

MISCELLANEOUS




11.1

Deferrals.  To the extent consistent with the requirements of section 409A of
the Code, the Committee may provide in an Award Agreement or another document
that a Participant is permitted to defer receipt of the payment of cash or the
delivery of Shares that would otherwise be due to such Participant under an
Award. Any such deferral election shall be subject to such rules and procedures
as shall be determined by the Committee.





13




--------------------------------------------------------------------------------

11.2

Committee would subject any Participant to liability for interest or additional
taxes under Section 409A of the Code, it will be deemed null and void, to the
extent permitted by law and deemed advisable by the Committee.  It is intended
that the Plan and all Awards will comply with or be exempt from Section 409A of
the Code, and the Plan and each Award shall be interpreted consistent with such
intent.  The Plan and any Award may be amended in any respect deemed necessary
(including retroactively) by the Committee in order to pursue compliance with or
exemption from, as applicable, Section 409A of the Code.  If any deferred
compensation is payable to a "specified employee" upon "separation from
service," as those terms are defined in Section 409A of the Code and the
regulations thereunder, then payment of such amount shall be delayed for a
period of six months following separation from service and paid in a lump sum on
the first payroll date following the expiration of such six month period.  The
foregoing shall not be construed as a guarantee of any particular tax effect for
Plan benefits or Awards.  A Participant or beneficiary as applicable is solely
responsible and liable for the satisfaction of all taxes and penalties that may
be imposed on the Participant or beneficiary in connection with any payments to
such Participant or beneficiary under the Plan, including any taxes and
penalties under Section 409A of the Code, and neither the Company nor any
Affiliate shall have any obligation to indemnify or otherwise hold a Participant
or beneficiary harmless from any and all of such taxes and penalties.




11.3

No Effect on Employment or Service.  Nothing in the Plan shall interfere with or
limit in any way the right of the Company or any Subsidiary to terminate any
Participant’s employment or service at any time, with or without Cause.
 Employment with the Company or any Subsidiary is on an at-will basis only,
unless otherwise provided by an applicable employment or service agreement
between the Participant and the Company or any Subsidiary, as the case may be.




11.4

Participation.  No Participant shall have the right to be selected to receive an
Award under the Plan, or, having been so selected, to be selected to receive a
future Award.




11.5

Indemnification.  Each person who is or shall have been a member of the
Committee, or of the Committee, to the extent permitted under state law, shall
be indemnified and held harmless by the Company against and from (a) any loss,
cost, liability or expense (including attorneys’ fees) that may be imposed upon
or reasonably incurred by him or her in connection with or resulting from any
claim, action, suit or proceeding to which he or she may be a party or in which
he or she may be involved by reason of any action taken or failure to act under
the Plan or any Award Agreement, and (b) from any and all amounts paid by him or
her in settlement thereof, with the Company’s prior written approval, or paid by
him or her in satisfaction of any judgment in any such claim, action, suit or
proceeding against him or her; provided, however, that he or she shall give the
Company an opportunity, at its own expense, to handle and defend the same before
he or she undertakes to handle and defend it on his or her own behalf.  The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Certificate of Incorporation or Bylaws, by contract, as a matter of law or
otherwise, or under any power that the Company may have to indemnify them or
hold them harmless.




11.6

Successors.  All obligations of the Company under the Plan, with respect to
Awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation or otherwise, of all or substantially all of the
business or assets of the Company.




11.7

Beneficiary Designations.  If permitted by the Committee, a Participant under
the Plan may name a beneficiary or beneficiaries to whom any vested but unpaid
Award shall be paid in the event of the Participant’s death.  Each such
designation shall revoke all prior designations by the Participant and shall be
effective only if given in a form and manner acceptable to the Committee.  In
the absence of any such designation, any vested benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate and, subject to
the terms of the Plan and of the applicable Award Agreement, any unexercised
vested Award may be exercised by the administrator, executor or the personal
representative of the Participant’s estate.





14




--------------------------------------------------------------------------------

11.8

No Rights as Stockholder.  Except to the limited extent provided in Sections 7.6
and 7.7, no Participant (nor any beneficiary thereof) shall have any of the
rights or privileges of a stockholder of the Company with respect to any Shares
issuable pursuant to an Award (or the exercise thereof), unless and until
certificates representing such Shares shall have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
the Participant (or his or her beneficiary).




11.9

Investment Representation.  As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant at
the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.




11.10

Uncertificated Shares.  To the extent that the Plan provides for issuance of
certificates to reflect the transfer of Shares, the transfer of such Shares may
be effected on a noncertificated basis, to the extent not prohibited by
applicable law or the rules of any stock exchange.




11.11

Fractional Shares.  No fractional Shares shall be issued or delivered pursuant
to the Plan or any Award. The Committee shall determine whether cash, or Awards,
or other property shall be issued or paid in lieu of fractional Shares or
whether such fractional Shares or any rights thereto shall be forfeited or
otherwise eliminated.




ARTICLE XII

AMENDMENT, TERMINATION, AND DURATION




12.1

Amendment, Suspension, or Termination.  The Board, in its sole discretion, may
amend or terminate the Plan, or any part thereof, at any time and for any
reason; provided, however, that if and to the extent required by law or to
maintain the Plan’s compliance with the Code, the rules of any national
securities exchange (if applicable), or any other applicable law, any such
amendment shall be subject to stockholder approval; and further provided, that
the Board may not, without the approval of the Company’s shareholders, take any
other action with respect to an Option or Stock Appreciation Right that may be
treated as a repricing under the rules and regulations of the principal
securities market on which the Shares are traded, including a reduction of the
exercise price of an Option or the grant price of a Stock Appreciation Right or
the exchange of an Option or Stock Appreciation Right for cash or another Award.
 The amendment, suspension or termination of the Plan shall not, without the
consent of the Participant, alter or impair any rights or obligations under any
Award theretofore granted to such Participant.  No Award may be granted during
any period of suspension or after termination of the Plan.




12.2

Duration of the Plan.  The Plan shall become effective in accordance with
Section 1.1, and subject to Section 12.1 shall remain in effect until the tenth
anniversary of the effective date of the Plan.




ARTICLE XIII

TAX WITHHOLDING




13.1

Withholding Requirements.  Prior to the delivery of any Shares or cash pursuant
to an Award (or the exercise thereof), the Company shall have the power and the
right to deduct or withhold from any amounts due to the Participant from the
Company, or require a Participant to remit to the Company, an amount sufficient
to satisfy Federal, state and local taxes (including the Participant’s FICA
obligation) required to be withheld with respect to such Award (or the exercise
thereof).





15




--------------------------------------------------------------------------------

13.2

Withholding Arrangements.  The Committee, pursuant to such procedures as it may
specify from time to time, may permit a Participant to satisfy such tax
withholding obligation, in whole or in part, by (a) electing to have the Company
withhold otherwise deliverable Shares, or (b) delivering to the Company Shares
then owned by the Participant having a Fair Market Value equal to the amount
required to be withheld.  The amount of the withholding requirement shall be
deemed to include any amount that the Committee agrees may be withheld at the
time any such election is made, not to exceed the amount determined by using the
maximum federal, state or local marginal income tax rates applicable to the
Participant with respect to the Award on the date that the amount of tax to be
withheld is to be determined.  The Fair Market Value of the Shares to be
withheld or delivered shall be determined as of the date that the taxes are
required to be withheld.




ARTICLE XIV

CHANGE IN CONTROL




14.1

Upon the occurrence of Change in Control:




(a)

Options and Stock Appreciation Rights.




(i)

If in connection with a Change in Control, any outstanding Option or Stock
Appreciation Right is not continued in effect or converted into an Option to
purchase or Stock Appreciation Right with respect to stock of the survivor or
successor parent corporation in a manner that complies with Sections 424 and
409A of the Code, such outstanding Option(s) or Stock Appreciation Rights shall
vest and become fully exercisable.




(ii)

If outstanding Options or Stock Appreciation Rights are continued or converted
as described in Section 14.1(a)(i), then upon the occurrence of a Qualifying
Termination of the holder thereof, such Options or Stock Appreciation Rights
shall vest and become fully exercisable.




(b)

Restricted Stock and Restricted Stock Units.




(i)

If in connection with a Change in Control, any outstanding Restricted Stock or
Restricted Stock Units are not continued in effect or converted into restricted
shares or units, as applicable, representing interests in stock of the survivor
or successor parent corporation on a basis substantially equivalent to the
consideration received by stockholders of the Company in connection with the
Change in Control, such outstanding Restricted Stock or Restricted Stock Units
shall vest and be valued at the time of the Change in Control.




(ii)

If any outstanding Restricted Stock or Restricted Stock Units are continued or
converted as described in Section 14.1(b)(i), then upon occurrence of a
Qualifying Termination of employment of the holder thereof, such Restricted
Stock or Restricted Stock Units shall vest in full.  





16




--------------------------------------------------------------------------------

(c)

Performance Share.




(i)

Unless otherwise provided in an Award Agreement or an employment agreement, upon
a Change in Control, any outstanding Performance Shares shall be converted into
time-vesting Restricted Stock, based on actual performance, giving effect to the
transaction constituting the Change in Control.  Unless otherwise specified in
the Award Agreement corresponding to the Performance Shares, the number of
Shares converted into Restricted Stock shall be pro-rated based on the number of
days in the Performance Period occurring prior to the Change in Control, and the
vesting period of such Restricted Stock shall be the time remaining in the
Performance Period of the converted Performance Shares.  If in connection with
such Change in Control, the converted Restricted Stock is not continued in
effect or converted into restricted shares or units relating to the stock of the
successor or survivor parent corporation on a basis substantially equivalent the
consideration, if any, received by stockholders of the Company in connection
with the Change in Control, then all such outstanding Restricted Stock shall
vest and be valued pursuant to Section 14.1(b)(i).




(ii)

The Restricted Stock into which any outstanding Performance Shares are converted
as described in Section 14(c)(i) shall vest upon a Qualifying Termination of the
holder.  




(d)

Performance Units




(i)

Unless otherwise provided in an Award Agreement or an employment agreement, upon
a Change in Control, any outstanding Performance Units shall be converted into
time-vesting restricted cash, based on actual performance, giving effect to the
transaction constituting the Change in Control.  Unless otherwise specified in
the Award Agreement corresponding to the Performance Units, the value converted
into restricted cash shall be pro-rated based on the number of days in the
Performance Period occurring prior to the Change in Control, and the vesting
period of such restricted cash shall be the time remaining in the Performance
Period of the converted Performance Units.  




(ii)

The restricted cash into which any outstanding Performance Units are converted
as described in Section 14(d)(i) shall vest upon a Qualifying Termination of the
holder.




(e)

Qualifying Termination.  For purposes of this Section, a "Qualifying
Termination" shall mean a termination of employment within twenty-four months
following a Change in Control (i) by the Company other than for Cause, gross
negligence, or deliberate misconduct which demonstrably harms the Company or
(ii) by the Participant for "good reason," if "good reason" is defined in the
applicable Award Agreement or employment agreement.




14.2

Continued or Converted.  For purposes of Section 14.1(a), (b), (c), and (d)
hereof, (i) no Option, Stock Appreciation Right, Restricted Stock, Restricted
Stock Unit, Performance Share or Performance Unit shall be treated as "continued
or converted" on a basis consistent with the requirements of Sections
14.1(a)(i), (b)(i), (c)(i), or (d)(i) as applicable, unless the stock underlying
such Award after such continuation or conversion consists of securities of a
class that is widely held and publicly traded on a U.S. national securities
exchange, and (ii) no Performance Share or Performance Unit will be treated as
"continued or converted" on a basis consistent with the requirements described
in Section 14.1(c)(i) and 14.(d)(i) unless the performance conditions applicable
to a Participant's earning of the Award are practicably susceptible of
continuing measurement following the Change in Control transaction and do not
effectively increase the performance required to be achieved in order for the
Participant to earn any portion or level of Award.




14.3

Section 409A.  If the implementation of any of the foregoing provisions of this
Article XIV would cause a Participant to incur adverse tax consequences under
Section 409A of the Code, the implementation of such provision shall be delayed
until the first date on which such implementation would not cause any adverse
tax consequences under Section 409A.





17




--------------------------------------------------------------------------------

14.4

Conflict.  The preceding sections of this Article XIV shall apply
notwithstanding any other provision of the Plan to the contrary, unless the
Committee shall have expressly provided in any applicable Award for different
provisions to apply in the event of a Change in Control.  For the avoidance of
doubt, any such different provisions may be more or less favorable to either of
the parties to the Award, but if the application of such different provisions is
unclear, uncertain or ambiguous, the provisions of this Article XIV shall
govern.




ARTICLE XV

LEGAL CONSTRUCTION




15.1

Gender and Number.  Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.




15.2

Severability.  In the event any provision of the Plan shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.




15.3

Requirements of Law.  The grant of Awards and the issuance of Shares under the
Plan shall be subject to all applicable laws, rules and regulations, and to such
approvals by any governmental agencies or national securities exchanges as may
be required from time to time.




15.4

Securities Law Compliance.  To the extent any provision of the Plan, Award
Agreement or action by the Committee fails to comply with any applicable federal
or state securities law, it shall be deemed null and void, to the extent
permitted by law and deemed advisable or appropriate by the Committee.




15.5

Governing Law.  The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of Iowa.




15.6

Captions.  Captions are provided herein for convenience of reference only, and
shall not serve as a basis for interpretation or construction of the Plan.








18


